DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 01/22/2021 have been entered.  Claims 1-18 remain pending.
The Prior Art is:
Crow, U.S. Patent Publication 2017/0321507, hereinafter referred to as Crow
Covalt et al., U.S. Patent Publication 2018/0080298, hereinafter referred to as Covalt
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues that Crow does not disclose the amended details of the power charge being located in a compartment of the mandrel and in fluid communication to an outer piston compartment to directly communicate pressure from initiating the charge to the outer piston.  Examiner notes that the claim does not provide a meaningful structural definition of the power charge chamber and the chamber which fluidly connects the power charge released pressure to the outer piston such that in the context of Crow using a standard power charge triggering device (like that presented in Applicant Remarks) the mandrel necessarily includes a chamber to house the power change and some intervening space which communicates the released pressure to shift the piston.  While Examiner agrees with the characterization that such features may be different from those presented in the instant specification and may represent a difference in the level of complexity the instant invention attempts to circumvent, the claims are not so specific as to require any express structure or operational feature from the instant specification which is distinct from the generic structures of the Crow reference.  Likewise, additional arguments presented against advantages related to the tool having added utility or being cheaper are not positively recited as limitations in the claims, 
In view of the amendments, Claim 10 is indicated as allowable and the prior rejections under 112b are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crow, U.S. Patent Publication 2017/0321507, hereinafter referred to as Crow.
Regarding Claim 1, Crow discloses an adaptive seat delivery assembly for a tubular string (18), comprising:
A mandrel (72; Paragraph 0063);
An outer piston (50) supported on said mandrel, said mandrel and said outer piston selectively relatively movable (Paragraph 0063);

Said selective relative moment initiated by a power charge located in a power charge compartment of the mandrel, said power charge compartment in fluid communication to a compartment for the outer piston, said outer piston compartment formed by said mandrel and the outer piston to directly communicate pressure initiated by setting off the power charge to contact said outer piston (the setting mechanism may take the form of a standard E4#10 explosive power charge setting tool which necessarily requires some kind of containment location in the tool, wherein the pressure which is applied to the outer piston must contact some surface forming an outer piston compartment, Paragraph 0063).
Regarding Claim 2, Crow further discloses that the relative movement results in said outer piston and the adaptive seat being misaligned (as seen in the transition between Figures 8-12, the piston shift causes perpendicular shifting of the seat element; Paragraph 0063).
Regarding Claim 3, Crow further discloses that the system comprises:
A retaining sleeve (shifting sleeve which engages bias elements 44 in Figures 8-10) for said adaptive seat moving in tandem with the piston (Paragraph 0063),
At least one locating member (42) axially spaced from the adaptive seat, whereupon movement of said retaining sleeve (as seen in the transition between Figures 8-10) brings said retaining sleeve in contact with said at least one locating member to retract said at least one locating member radially toward the mandrel (as seen in Figures 8 and 10, the inner retaining sleeve includes a cutout section such that moving the sleeve will selectively engage and release the bias elements 44 to hold and release the locating element relative to groove 46; Paragraph 0063).
Regarding Claim 4, Crow further discloses that the system comprises:

Regarding Claim 5, Crow further discloses that the retaining sleeve passes over the retraining member as a bias on said retraining member is overcome (as seen in Figures 8-10, the bias element springs 44 engage different parts of the sleeve during actuation such that the positioning element is selectively head or released; Paragraph 0063).
Regarding Claim 3, under a second interpretation, Crow discloses that the system comprises:
A retraining sleeve (cover sleeve 48) for said adaptive seat, moving in tandem with the outer piston (50, connected thereto, Paragraph 0063); and
At least one locating member (42) axially spaced from the adaptive seat, whereupon movement of said retaining sleeve (as seen in the transition between Figures 8-10) brings said retaining sleeve in contact with said at least one locating member (via the connected piston 50, seen in Figures 9/10 in particular) to retract said at least one locating member radially toward the mandrel (as seen in Figures 8-10, as the piston/retaining sleeve shift, the locating element 42 has a changing bias to hold it relative to the outer groove 46; Paragraph 0063).
Regarding Claim 6, under the second interpretation, Crow further discloses that:
The retaining sleeve is selectively movable from a first position in which it overlaps the adaptive seat (as seen in Figure 8) and a second position in which it is not overlapping the seat to allow to be released (as seen in Figure 9; Paragraph 0063); and

Regarding Claim 7, Crow further discloses that the protective sleeve is articulated to a smaller dimension when engaging a passage through said adaptive seat, after said adaptive seat engages the tubular string, for removal of said mandrel from the tubular string (as seen in the transition between Figures 8-10, the cap arms contract to allow the tool to be removed after the seat engages groove 16; Paragraph 0063).
Regarding Claim 8, Crow further discloses that the protective sleeve comprises a ring shape of protective members (formed as end heads 70; Paragraph 0063) supported on a cone mounted to said mandrel (as seen in Figures 8/9, the end heads are arranged on contact with the inclined holding sleeve having a cone shape), whereupon engagement of said protective members to the adaptive seat due to movement of said mandrel forces the protective members axially along a ramp defining said cone to a dimension smaller than said passage in said adaptive seat (as seen in the transition between Figures 8 and 9, the end elements retract inward to a smaller diameter moving across the inclined cone surface of the sleeve element the arms 68 rest against).
Regarding Claim 11, Crow discloses an adaptive seat delivery assembly for a tubular string comprising:
A mandrel (72; Paragraph 0063);
An outer piston (50) supported on said mandrel, said mandrel and said outer piston selectively relatively movable (Paragraph 0063);
An adaptive seat (58) released from said mandrel responsive to said selective relative movement, an adaptive seat (10), upon being released, moves radially toward the tubular string for support therefrom (by engaging with groove 16; Paragraph 0063); 

Wherein the outer piston comprises opposed piston surfaces exposed to pressure around the tubing string (as seen in exemplary Figure 8), said opposed surfaces configured to apply no net force on the outer piston from the pressure around the tubing string when the outer piston is free to move (in so far as the outer surfaces may present an equilibrium pressure when the piston is free to move such that no net force is applied, it is noted that such a structural configuration is a feature of the external pressures, and not necessarily a structural feature of the piston).
Regarding Claim 12, Crow further discloses that the system comprises:
A retaining sleeve (sleeve arranged between the lower end of the mandrel 72 and the bias elements 60 connected to the adaptive seat as seen in Figures 8-1-; Paragraph 0063) for the adaptive seat moving in tandem with the outer piston, wherein movement of said retraining sleeve releases said adaptive seat from the mandrel (as seen in the transition between Figures 1 and 2 wherein the adaptive seat extends) and releases said mandrel from the tubular string after release of said adaptive seat from said mandrel (Paragraph 0063, as seen in Figure 11, the mandrel and entire delivery tool assembly 40 comes away from the seat 10 remaining in groove 16).
Regarding Claim 13, Crow further discloses that the system comprises:
An articulated protective sleeve (cap sleeve 66) for said adapted seat mounted to said mandrel and selectively engagable to a passage through said adaptive seat after said adaptive seat is released from said mandrel  (opening between the seat 10 and the segmented retainers; Paragraph 0063), so as to reduce an outer dimension of the protective sleeve to allow passage of said protective sleeve past said adaptive seat for removal of said mandrel from the tubular string (as seen in the transition between Figures 8 and 9; Paragraph 0063).
Claim 17, Crow further discloses that the retraining sleeve further comprises an internal ring support on said mandrel (in the form of the sealing protrusions having seals 87).  In the absence of more specific structure defining the internal ring support, a broad interpretation is being applied.
Regarding Claim 18, Crow further discloses that:
Said pressure from said power charge is used exclusively to release a retaining member holding said outer piston to said mandrel (the adaptive seats are held using biasing mechanisms in grooves, Paragraphs 0062, 0063) and to create relative axial movement between a retraining sleeve and said adaptive seat (retaining sleeve which engages bias elements 44 in Figures 8-10 for said adaptive seat moving in tandem with the piston, Paragraph 0063) by overcoming a friction force exerted by potential energy stored in the adaptive seat and acting against said retaining sleeve until said adaptive seat is clear of said retaining sleeve (any relative movement necessarily includes overcoming some kind of static friction force, Paragraph 0063).  Examiner notes that a more express recitation of the release mechanism for the retaining sleeve/adaptive seat would likely be sufficient to overcome the above interpretation.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Crow (2017/0321507) in view of Covalt et al., U.S. Patent Publication 2018/0080298, hereinafter referred to as Covalt.
Regarding Claim 14, Crow discloses the limitations presented in Claim 13 as previously discussed.  While Crow discloses that the system actuation may use a power charge explosive tool, it does not expressly specify the use of a volume changing piston chamber for use when the piston shifts.
Additionally, Covalt teaches the use of a downhole tool wherein a piston may be shifted using applied fluid pressure through a power charge (Paragraphs 0003, 0010), wherein the charge may be mounted within a singular passage connecting to a variable volume chamber (Paragraph 0010), said chamber enlarging when the gas expansion causing shifting during ignition of the power charge, the variable volume chamber defined between the mandrel and the piston which the expansion drives (Paragraphs 0010, 0020, 0029).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the actuation structure of Crow to include a volume changing piston chamber to allow for the expanding gas to effectively force movement of local elements in the system, wherein such a structure is merely an additional feature which allows the expanding gas to drive the piston in keeping with the same manner of operation as the generic example provided by Crow.  Furthermore, it would have been obvious for the chamber to be defined between the mandrel and outer piston as such a structural location essentially defines the majority of the inner space of the tool within the piston.  In the absence of more specific details regarding the structural location and details of the chamber a broad interpretation is being applied such that a chamber to produce shifting pressure from an internal location would be defined by both structures.
Claim 15, in view of the modifications made in relation to Claim 14, Covalt further teaches that the use of a shifting power charge which creates an increased local area of pressure when the charge burns likewise uses a vent (exemplary vent 28) to allow the high pressure gas to move within the system while shifting a piston element (Paragraph 0021).  Therefore, it would likewise have been obvious for the modification to Crow to include a vent port to allow for the movement of the expanding gas to allow for the intended shifting function to occur (Paragraph 0021).  Additionally, in view of such a modification, it would have been obvious for the vent to communicate with the variable volume chamber after a predetermined movement of said outer piston (in the absence of any specific details which define the movement or degree thereof, any venting action would necessarily occur at least after very small degrees of movement).
Regarding Claim 16, Crow in view of Covalt teaches the limitations presented in Claims 14 and 15 as previously discussed.  Additionally, Covalt teaches that the use of a power change would likewise include a variable volume expansion chamber and a vent structure for the release of the high pressure gas (Paragraph 0021).  Additionally, as Crow discloses that the system may include a variety of different seals (including seals 54/56 and 86/87; Paragraph 0063), it would have been obvious for the venting path which releases the expanding shifting gas to cross over one such seal on movement of the piston as the claim does not specify any structural definition for the relationship of crossing over a seal or where the vent location is relative to the piston/mandrel is more specific terms.  Examiner notes that a more specific recitation of the intended structure of the vent port would likely overcome the above interpretation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Crow (2017/0321507) in view of Eriksen et al., U.S. Patent Publication 2012/0168178, hereinafter referred to as Eriksen.  
Claim 9, Eriksen discloses the limitations related to the protective sleeve as detailed above in Claims 6-8, however it fails to disclose that the collet elements are held in place using shearable failure elements which allow the tool to move after failure has occurred.
Additionally, Eriksen teaches the use of a shifting collet tool having a plurality of collet finger/head elements which may have their initial position locked in place using a number of shear pin elements (Paragraph 0041) which hold a relative position until a force sufficient to break the pin is experienced and allows the pins to move.
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the collet structure of Crow to include initial holding shear elements as taught by Eriksen.  Doing so would give a user greater control over the relative placement of the collet tool and ensure that it could not move until such a time as it was desired to be shifted (Paragraphs 0041, 0042).
Allowable Subject Matter
Claim 10 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676